Title: Thomas Jefferson to Francis Eppes, 28 August 1813
From: Jefferson, Thomas
To: Eppes, Francis


          My dear Francis Poplar Forest Aug. 28. 13
          After my return from this place to Monticello in May last I recieved the letters which yourself and your cousin Baker wrote me. that was the first information I recieved of your being at
			 school at Lynchburg, or
			 I should certainly have sent for you to come and see me
			 while
			 I was here. I now send 2. horses for yourself and your cousin and hope your
			 tutor will permit you both to come and stay with
			 me till Monday morning when I will send you back again.
			 I left your aunt and all your cousins well in Albemarle. in hopes of seeing you here immediately I remain affectionately yours
          Th:
            Jefferson
        